NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

IN RE FRANK ROBERT DITTO

2012-1182
(Serial No. 09/276,137)

Appeal from the United States Patent and Trademark
OfE_ce, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

This appeal was docketed on February 2, 2012 and
the docketing fee was due no later than February 16,
2012. Ditto submitted his motion and declaration for
leave to proceed in Forma Pauperis on February 16, 2012.
The court notes in its April 27, 2012 letter to Mr. Ditto
"that only the first page of the motion made its way into
the file and we need you to re-submit your motion (form
enclosed) within 21 dayS.” The court has yet to receive Mr.
Ditto’s rca-submitted motion.

Upon consideration thereof,

IT IS ORDERED THATZ

IN RE DITTO 2

This appeal is dismissed for failure to prosecute. Any
pending motions are denied as moot.

FoR THE CoURT

,!UL 1 1 2012 /S/ Jan Horbaiy
Date J an Horbaly
Clerk

cc: Frank R0bert Ditto
Raymond T. Chen, Esq.

21
3 ~»»~,e“el&ll%seq*°“
JUL l 1 2012
JAN HUHBALY
CI.EHK